Citation Nr: 1019411	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-11 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1961 to October 
1961, from July 1964 to April 1976, from May 1977 to August 
1977, and from September 1977 to August 1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board received additional medical evidence from the 
Veteran in May 2007 consisting of correspondence written by 
his private physician.  The new evidence was accompanied by a 
waiver of the Veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.	By an unappealed December 2002 rating decision, the RO 
denied the Veteran's claim for service connection for a right 
knee disability because the evidence of record did not show 
that the right knee disability was related to service.  

2.	Evidence received subsequent to the December 2002 RO 
decision is evidence not previously submitted to the RO, 
related to an unestablished fact necessary to substantiate 
the claim and presented a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.	The December 2002 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for a right knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Board notes that since the application to reopen the claim of 
entitlement to service connection for the right knee 
disability is reopened, the Board need not discuss the VCAA 
because, as a matter of law, any defects in VCAA notice and 
development is harmless error because, to this extent, the 
claim is being granted.

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for a right knee disability.  This claim is based 
upon the same factual basis as his previous claim, which was 
last denied in the December 2002 RO decision that became 
final.  As such, it is appropriate for the Board to consider 
this claim as a request to reopen the previously denied 
claim. Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for a 
right knee disability was denied by the RO in December 2002 
because the evidence did not show that the right knee 
disability was related to service.  The Veteran did not 
appeal this decision and the decision became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  
The Board will address the evidence submitted since the 
December 2002 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In December 2002, the RO reviewed the service treatment 
records and a September 2002 VA Compensation and Pension 
Examination.  The RO found that the service treatment records 
revealed treatment for a right knee injury in 1968.  The 
remaining service treatment records did not show further 
treatment for the right knee.  In the VA examination, the 
examiner noted an injury to the right knee in service in 
1968.  The examiner reasoned that the lack of treatment in 
service and after service led him to conclude that the 
Veteran's right knee arthritis did not have its onset in 
service or was otherwise related to his military service.  
The examiner also found that the right knee was not caused by 
or aggravated by the service-connected left knee disability.  

Since the December 2002 RO decision, VA and private medical 
evidence was submitted.  The private medical evidence shows 
medial and lateral meniscal tear of the right knee.  The 
Veteran underwent an arthroscopy and meniscectomy of the 
right knee in October 2005.  Of note, is a May 2007 letter 
from the Veteran's treating physician.  The physician noted 
that during the surgical procedure there were chronic 
findings in both the medial and lateral compartments of the 
right knee which the physician opined were most likely due to 
an accident that occurred in Vietnam during active service 
when the Veteran injured his knees.  

Presuming the physician's opinion credible, the Board finds 
that the May 2007 letter is new and material.  The letter was 
not previously submitted to the RO and relates the right knee 
disability to an injury in service, which was the 
unestablished fact necessary to substantiate the claim for 
service connection in December 2002.  The letter is not 
cumulative or redundant of the evidence of record in December 
2002 and since it provides an opinion relating the right knee 
disability to service, it raises a reasonable possibility of 
substantiating the claim for service connection.  

Having determined that new and material evidence has been 
submitted, the Veteran's claim for service connection for a 
right knee disability is reopened and the Board will proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (the Board is required to decide whether new and 
material evidence has been received preliminarily to 
addressing merits).  This issue is further addressed in the 
remand section of this decision.  


ORDER

Having presented new and material evidence, the claim of 
service connection for a right knee disability is reopened 
and to that extent the claim is granted.


REMAND

Since the RO did not reopen the Veteran's claim of 
entitlement to service connection for a right knee 
disability, and therefore, did not consider the merits of the 
issue in the rating decision on appeal, a remand is necessary 
so that the RO can adjudicate the underlying issue of service 
connection to avoid prejudicing the Veteran.

The Veteran, within his December 2004 claim, indicates his 
right knee disability is due to an in-service injury where he 
injured both his left and right knee at the same time. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Board finds that a VA examination is 
necessary for the following reasons.  The Veteran's service 
treatment records confirm an extensive left knee injury as 
well as at least one reported complaint of right knee pain in 
1968.  Since service, the Veteran has been treated for 
various right knee diagnoses, to include arthritis.  As 
indicated above, the Veteran submitted a statement from his 
private physician dated May 2007 indicating right knee 
disabilities related to an in-service injury in Vietnam.  
This opinion is not dispositive because it does not appear 
the physician reviewed the Veteran's service treatment 
records in rendering the opinion, but it does raise a 
reasonable possibility that the current disability may be 
related to the Veteran's military service.  Accordingly, a VA 
examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the Veteran's 
medical records from the VAMC in 
Milwaukee, Wisconsin dated from July 2005 
to the present.  All efforts to obtain 
these records should be documented in the 
claims folder and the VAMC should be asked 
to provide a negative response if records 
are unavailable.

2.	After obtaining the above records, to 
the extent available, the Veteran should 
be scheduled for a VA examination with the 
appropriate medical specialist to 
determine the etiology of the current 
right knee disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the Veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  The 
examiner should also opine whether the 
right knee disability is caused by or 
aggravated by the Veteran's service-
connected left knee disability.  Any 
opinion expressed should be accompanied by 
supporting rationale.  

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


